Exhibit 10.6

 

 

THIS INSTRUMENT AND THE OBLIGATIONS EVIDENCED HEREBY ARE EXPRESSLY SUBORDINATED
PURSUANT TO THAT CERTAIN SUBORDINATION AGREEMENT, DATED AS OF MARCH 11, 2015
(THE “SUBORDINATION AGREEMENT”), AMONG THE HOLDER OF THIS INSTRUMENT, THE MAKER
OF THIS INSTRUMENT, AND BRIDGE BANK, NATIONAL ASSOCIATION. EACH SUCCESSIVE
HOLDER OF THIS INSTRUMENT OR ANY PORTION HEREOF, OR OF ANY RIGHTS OBTAINED
HEREUNDER, BY ITS ACCEPTANCE HEREOF OR THEREOF, AGREES (1) TO BE BOUND BY THE
TERMS OF THE SUBORDINATION AGREEMENT, AND (2) THAT IF ANY CONFLICT EXISTS
BETWEEN THE TERMS OF THIS INSTRUMENT OR ANY DOCUMENT EXECUTED IN CONNECTION WITH
THE DELIVERY OF THIS INSTRUMENT AND THE TERMS OF THE SUBORDINATION AGREEMENT,
THE TERMS OF THE SUBORDINATION AGREEMENT SHALL GOVERN AND BE CONTROLLING.

 

THIS JUNIOR SECURED CONVERTIBLE PROMISSORY NOTE HAS BEEN ACQUIRED FOR INVESTMENT
AND HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
QUALIFIED UNDER ANY STATE SECURITIES LAWS.

 

 

JUNIOR SECURED CONVERTIBLE PROMISSORY NOTE

 

$1,000,000.00

March 11, 2015

Effective Date

 

FOR VALUE RECEIVED, Selectica, Inc., a Delaware corporation (the “Company”),
promises to pay to the order of [●], or its registered assigns (“Lender”), the
principal sum of One Million Dollars ($1,000,000.00) (the “Principal Amount”)
with interest on the outstanding Principal Amount accruing as set forth in
Section 1. Interest shall commence with the date hereof and shall continue on
the outstanding principal of this Junior Secured Convertible Promissory Note
(this “Note”) as set forth in Section 1 until paid in accordance with the
provisions hereof.

 

1.   Interest.

 

(a)  Interest shall accrue on the outstanding Principal Amount at the rate of
eight percent (8%) per annum simple interest (computed on the basis of actual
days elapsed and a fiscal year of 364 days).

 

(b)  Accrued interest shall be payable quarterly, in arrears, on each successive
three (3) month anniversary of the Effective Date. Notwithstanding the
foregoing, but provided the Company is not then in default pursuant to this Note
or any other Loan Document, the Company may elect to pay the interest due by
converting such interest amount to Conversion Shares at the Conversion Price (as
each such term is defined in Section 6(a) below) (the “PIK Right”); provided,
however, that the PIK Right may be exercised by the Company only following the
approval of the Proposal by the Company’s stockholders; provided, further, that,
if the Company elects to convert interest to Common Stock pursuant to this
Section 1(b), such interest shall be deemed to have accrued at the rate of ten
percent (10%) per annum simple interest (computed on the basis of actual days
elapsed and a fiscal year of 364 days). The election of the PIK Right shall be
made by written notice to Lender not less than ten (10) business days prior to
the date such interest payment is due, and the Company’s failure to so exercise
the PIK Right shall be deemed a waiver of the PIK Right with respect to such
interest payment. Any such conversion of interest into shares of Common Stock
upon exercise of the PIK Right shall be in accordance with Section 6(c) below.

 

(c)  Upon any default pursuant to this Note or any other Loan Document, this
Note shall bear interest at the rate of the lesser of (i) thirteen percent (13%)
and (ii) such maximum rate of interest allowable under the laws of the State of
New York (the “Default Rate”).

 

 

 
1

--------------------------------------------------------------------------------

 

 

2.  Junior Secured Convertible Note Purchase Agreement; Security.

 

(a) This Note is issued pursuant to, and subject in all respects to, the terms
of that certain Junior Secured Convertible Note Purchase Agreement, dated as of
March 11, 2015 (the “Note Agreement”), by and among the Company, Lender and the
other investors named therein. Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to them in the Note Agreement or in the
Security Agreement, dated of even date herewith (the “Security Agreement”), by
and among the Company, Lender and the other secured parties named therein.

 

(b) The indebtedness evidenced by this Note is secured by all of the assets of
the Company, as further described in the Security Agreement.

 

3.  Maturity. The entire unpaid principal amount and all unpaid accrued interest
(collectively, the “Obligations”) shall become fully due and payable on the
fifth (5th) anniversary of the date hereof (the “Maturity Date”).

 

4.   Payments.

 

(a)  All payments of the Obligations shall be made in lawful money of the United
States of America to Lender, at the address specified in the Note Agreement, or
at such other address as may be specified from time to time by Lender in a
written notice delivered to the Company. All payments shall be applied first to
accrued interest, expenses or fees due to Lender pursuant to this Note or any
other Loan Document, and thereafter to principal.

 

(b) Unless earlier converted pursuant to Section 6 below, the Obligations under
this Note may not be prepaid by the Company prior to the Maturity Date.

 

5.  Use of Proceeds. The Company shall use the proceeds from this Note for
working capital and general corporate purposes.

 

6.  Conversion.

 

(a) At any time following the approval of the Proposal by the Company’s
stockholders and up to the Maturity Date, the then outstanding Obligations under
this Note (or any portion thereof) may be converted into fully paid and
nonassessable shares of Company Common Stock, $0.0001 par value per share (the
“Conversion Shares”), at the sole election of Lender upon written notice to the
Company (the “Conversion Notice”), which Conversion Notice shall state the
proposed effective date of such conversion (which date shall be no fewer than
ten (10) business days following the date of delivery of the Conversion Notice)
(the “Conversion Date”). The Obligations hereunder shall convert at a conversion
price equal to $5.70 per share, subject to adjustment for any stock dividend,
stock split, combination or other similar recapitalization event with respect to
the Company’s Common Stock (the “Conversion Price”).

 

(b) Upon the Conversion Date, Lender hereby agrees to deliver the original of
this Note to the Company for cancellation (or a notice to the effect that the
original Note has been lost, stolen or destroyed and an agreement acceptable to
the Company whereby Lender agrees to indemnify the Company from any loss
incurred by it in connection with this Note); provided, however, that upon the
Conversion Date, this Note (or portion thereof) shall be deemed converted and of
no further force and effect, whether or not it is delivered for cancellation as
set forth in this sentence.

 

 

 
2

--------------------------------------------------------------------------------

 

 

(c) On or before the second Trading Day following the Conversion Date (the
“Share Delivery Date”), the Company shall, (i) provided that the Company’s
transfer agent is participating in The Depository Trust Company (“DTC”) Fast
Automated Securities Transfer Program (the “FAST Program”) and so long as the
certificates therefor are not required to bear a legend regarding restriction on
transferability, upon the request of Lender, credit such aggregate number of
shares of Common Stock to which Lender is entitled pursuant to such exercise to
Lender’s or its designee’s balance account with DTC through its Deposit
Withdrawal Agent Commission system, or (ii), if the Company’s transfer agent is
not participating in the FAST Program or if the certificates are required to
bear a legend regarding restriction on transferability, issue and dispatch by
overnight courier to the address as specified in the Conversion Notice, a
certificate, registered in the Company’s share register in the name of Lender or
its designee, for the number of shares of Common Stock to which Lender is
entitled pursuant to such exercise. Upon the Conversion Date, Lender shall be
deemed for all corporate purposes to have become the holder of record of the
Conversion Shares with respect to which this Note (or portion thereof) has been
converted, irrespective of the date such Conversion Shares are credited to the
Holder’s DTC account or the date of delivery of the certificates evidencing such
Conversion Shares, as the case may be.

 

For purposes of this Note, “Trading Day” means any day on which the Common Stock
are traded on the The NASDAQ Capital Market or, if such market is not the
principal trading market for the Common Stock, then on the principal securities
exchange or securities market on which the Common Stock are then traded;
provided that “Trading Day” shall not include any day on which the Common Stock
are scheduled to trade on such exchange or market for less than 4.5 hours or any
day that the Common Stock are suspended from trading during the final hour of
trading on such exchange or market (or if such exchange or market does not
designate in advance the closing time of trading on such exchange or market,
then during the hour ending at 4:00:00 p.m., New York time).

 

(d) No fractional shares shall be issued upon conversion of this Note. In lieu
of the Company issuing any fractional shares to Lender upon the conversion of
this Note, the Company shall pay to Lender an amount equal to the product
obtained by multiplying the Conversion Price by the fraction of a share not
issued pursuant to the previous sentence.

 

7. Subordination. The Obligations evidenced by this Note are hereby expressly
subordinated in right of payment to the prior payment in full of all of the
Company’s Senior Credit Facility and any Liens on property of the Company in
favor of Lender are hereby expressly subordinated in priority to any Liens on
the Company’s property in favor of any holder of debt under the Senior Credit
Facility, in accordance with the Subordination Agreement.

 

8.  Default.

 

(a)  Events of Default. For purposes of this Note, any of the following events
shall constitute an “Event of Default”:

 

(i) The Company shall fail to pay when due any Obligations hereunder;

 

(ii) Any representation or warranty of the Company under the Note Agreement, the
other Loan Documents or any agreement ancillary thereto (collectively, the
“Ancillary Agreements”), as applicable, shall be untrue in any material respect
as of the date made;

 

(iii) The Company shall breach any covenant set forth in this Note or the
Ancillary Agreements, taking into account applicable periods of notice and cure,
if any; provided, however, that, in the event no grace or cure period is so
provided, the Company shall have a period of (A) three (3) days after the
earlier of the Company’s actual knowledge thereof and written notice of
non-compliance to cure such non-compliance to the extent it relates to any
monetary default and (B) twenty (20) days after the earlier of the Company’s
actual knowledge thereof and written notice of non-compliance to cure any other
non-compliance; provided that, in the event that any default described in clause
(B) cannot reasonably be cured within such twenty (20) day period, then the
Company shall have an additional ten (10) days in which to cure such
non-compliance, so long as the Company continues to diligently pursue curing
such non-compliance;

 

(iv) Any default occurs under the Senior Credit Facility and such default is not
cured, or waived by the lender thereunder, within the time period, if any,
provided under the Senior Credit Facility;

 

(v) The Company makes an assignment for the benefit of creditors, or admits in
writing its inability to pay its debts as they become due, or files a voluntary
petition for bankruptcy, or files any petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment, dissolution or similar
relief under any present or future statute, law or regulation, or seeks or
consents to or acquiesces in the appointment of any trustee, receiver or
liquidator of the Company, or of all or any substantial part of the properties
of the Company, or the Company or its respective directors or majority
stockholders takes any action looking to the dissolution, liquidation or winding
up of the Company;

 

 

 
3

--------------------------------------------------------------------------------

 

 

(vi) An involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Company under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Company or for a substantial part of the property or assets of the Company
or (iii) the winding-up or liquidation of the Company or; and such proceeding or
petition shall continue undismissed for thirty (30) days or an order or decree
approving or ordering any of the foregoing shall be entered; or

 

(vii) One or more judgments shall be rendered against the Company or and the
same shall remain undischarged for a period of thirty (30) consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to levy upon assets or properties of the
Company or to enforce any such judgment and such judgment either (i) is for the
payment of money in an aggregate amount in excess of $250,000 or (ii) is for
injunctive relief and could reasonably be expected to result in a Material
Adverse Effect;

 

(viii) If any material portion of the Collateral (as defined in the Security
Agreement) is attached, seized, subjected to a writ or distress warrant, or is
levied upon, or comes into the possession of any trustee, receiver or person
acting in a similar capacity and such attachment, seizure, writ or distress
warrant or levy has not been removed, discharged or rescinded within fifteen
(15) days, or if the Company is enjoined, restrained, or in any way prevented by
court order from continuing to conduct all or any material part of its business
affairs, or if a judgment or other claim becomes a lien upon any material
portion of the Collateral, or if a notice of lien, levy, or assessment is filed
of record with respect to any material portion of the Collateral by the United
States Government, or any department, agency, or instrumentality thereof, or by
any state, county, municipal, or governmental agency, and the same is not paid
within fifteen (15)  days after the Company receives notice thereof;

 

(ix) There shall occur any material event of loss, theft, damage or destruction
of any Collateral for which there is less than 80% insurance coverage (subject
to reasonable deductibles as determined by the Company and consistent with the
Company’s past practices); or

 

(x) The occurrence of any event (financial or otherwise) resulting in, or which
will likely result in, a Material Adverse Effect in the Company, as determined
by Lender’s Agent in his reasonable discretion, and remains uncured for a period
of fifteen (15) days following the earlier of the Company’s knowledge of such
event and written notice of such event by Lender’s Agent to the Company (or,
such longer period of time as reasonable given the circumstances if such
occurrence is not reasonably curable within such thirty (30) day period and
provided that the Company is taking steps to cure such occurrence during such
thirty (30) day period and thereafter diligently pursues to completion).

 

(b)  Consequences of Events of Default. Subject to the rights of Bridge Bank
under the Senior Credit Facility, if any Event of Default shall occur for any
reason, whether voluntary or involuntary, or continue beyond the expiration of
any applicable cure period:

 

(i) upon notice or demand, the Lender’s Agent may declare the outstanding
indebtedness under this Note, together with all other amounts due or owing to
Lender pursuant to any Ancillary Agreements, to be due and payable, whereupon
each of the foregoing shall be and become immediately due and payable, and the
Company shall immediately pay to Lender all such indebtedness, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Company, anything contained herein or in any
Ancillary Agreement to the contrary notwithstanding; provided, however, that
upon the occurrence of an actual or deemed entry of an order for relief with
respect to the Company under the United States Bankruptcy Code, then all
indebtedness under this Note, together with all other amounts due or owing to
Lender pursuant to any Ancillary Agreements, shall automatically be due
immediately without notice of any kind;

 

 

 
4

--------------------------------------------------------------------------------

 

 

(ii) Lender’s Agent may exercise from time to time any rights and remedies
available to him under applicable law, including without limitation the right
to: (A) immediate possession of the Collateral by Lender’s Agent, (B) institute
legal proceedings to foreclose upon the lien and security interest granted under
the Security Agreement or for the sale of all Collateral, to recover judgment
for all amounts then due and owing from the Company, and to collect the same out
of any Collateral or the proceeds of any sale of the Collateral, and (C)
peacefully enter upon any premises (whether it be the Lender’s Agent, his agents
or attorneys, or an appointment of a receiver selected or appointed by Lender’s
Agent to which the Company shall consent to in all respects) where Collateral
may then be located, and take possession of all or any of it and/or render it
unusable and without being responsible for loss or damage to such Collateral,
hold, operate, sell, lease, or dispose of all or any Collateral at one or more
public or private sales, leasings or other dispositions, at places and times and
on terms and conditions as Lender may deem fit, without any previous demand or
advertisement (unless such demand or advertisement is expressly required by
law).

 

The Company agrees to pay Lender’s Agent all out-of-pocket costs and expenses
reasonably incurred by Lender’s Agent and Lender in any effort to collect
indebtedness under this Note and to exercise remedies under the Note Agreement
or any Ancillary Agreement, including, without limitation, reasonable attorneys’
fees, and to pay interest at the Default Rate on such costs and expenses to the
extent not paid when demanded. Lender’s Agent may exercise any and all of its
remedies under the Note Agreement or any Ancillary Agreement contemporaneously
or separately from the exercise of any other remedies hereunder or under
applicable law.

 

9.   Lost, Stolen, Destroyed or Mutilated Note. In case this Note shall be
mutilated, lost, stolen or destroyed, the Company shall issue a new Note of like
date, tenor and denomination and deliver the same in exchange and substitution
for and upon surrender and cancellation of any mutilated Note, or in lieu of any
Note lost, stolen or destroyed, upon receipt of evidence satisfactory to the
Company of the loss, theft or destruction of such Note and an agreement from
Lender to indemnify the Company against any claim that may be made against the
Company on account of the mutilation, loss, theft or destruction of this Note.

 

10.  Governing Law. This Note is to be construed in accordance with and governed
by the laws of the State of New York, without regard to principles of conflict
of laws.

 

11.  Amendment and Waiver. Any term of this Note may be amended and the
observance of any term of this Note may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consents of the Lender’s Agent and the Company.

 

12.  Notices. Except as may be otherwise provided herein, all notices, requests,
waivers and other communications made pursuant to this Note shall be made in
accordance with Section 7(d) of the Note Agreement.

 

13.  Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of the Note shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.

 

14.  Successors and Assigns; Assignment. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Neither party may assign this Agreement without the prior
written consent of the other party.

 

 

 
5

--------------------------------------------------------------------------------

 

 

15.  Remedies Cumulative; Failure or Indulgence Not a Waiver. The remedies
provided in this Note shall be cumulative and in addition to all other remedies
available under this Note, the Note Agreement and the Ancillary Agreements. No
failure or delay on the part of Lender in the exercise of any power, right or
privilege hereunder or under this Note, the Note Agreement or any Ancillary
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

16.  Payments. Whenever any payment of cash is to be made by the Company to
Lender pursuant to this Note, such payment shall be made in lawful money of the
United States of America by, at the Company’s option, a check drawn on the
account of the Company and sent via overnight courier service to Lender at the
address previously provided to the Company in writing (which address shall
initially be the address for Lender as set forth in the Note Agreement),
electronic funds transfer, or wire transfer of immediately available funds, to
an account designated in writing by Lender. Whenever any payment to be made
shall otherwise be due on a day which is not a business day, such payment shall
be made on the immediately succeeding Business Day and such extension of time
shall be included in the computation of accrued interest.

 

17.  Excessive Interest. Notwithstanding any other provision herein to the
contrary, this Note is hereby expressly limited so that the interest rate
charged hereunder shall at no time exceed the maximum rate permitted by
applicable law. If, for any circumstance whatsoever, the interest rate charged
exceeds the maximum rate permitted by applicable law, the interest rate shall be
reduced to the maximum rate permitted, and if Lender shall have received an
amount that would cause the interest rate charged to be in excess of the maximum
rate permitted, such amount that would be excessive interest shall be applied to
the reduction of the principal amount owing hereunder (without charge for
prepayment) and not to the payment of interest, or if such excessive interest
exceeds the unpaid balance of principal, such excess shall be refunded to the
Company.

 

18.  Waiver of Notice. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note or the
Ancillary Agreements.

 

 

[Signature Page Follows]

 

 

 
6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by its
officers, thereunto duly authorized as of the date first above written.

 

 

 

SELECTICA, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 